UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7264



PAUL W. FERRELL,

                                             Petitioner - Appellant,

          versus


WILLIAM C. DUNCIL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-79-2)


Submitted:   March 20, 2000             Decided:   September 12, 2000


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie C. Simmons, Charleston, West Virginia, for Appellant.
Darrell V. McGraw, Jr., Attorney General, Barbara H. Allen, Man-
aging Deputy Attorney General, Allen H. Loughry II, Assistant
Attorney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul W. Ferrell appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Ferrell v. Duncil, No.

CA-97-79-2 (N.D.W. Va. Aug. 16, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2